In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-3314
UNITED STATES OF AMERICA,
                                                   Plaintiﬀ-Appellee,
                                 v.

TRAVIS GATES,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, Indianapolis Division.
           No. 20-cr-00284 — Sarah Evans Barker, Judge.
                     ____________________

  ARGUED SEPTEMBER 30, 2022 — DECIDED OCTOBER 19, 2022
                ____________________

   Before WOOD, ST. EVE, and KIRSCH, Circuit Judges.
    ST. EVE, Circuit Judge. Travis Gates embarked on a multi-
day spree of vandalism, threats, and violence directed at his
ex-girlfriend, culminating in Gates ﬁring several shots in her
direction. He was arrested and pleaded guilty to being a felon
in possession of a ﬁrearm. The district court calculated the ad-
visory Sentencing Guidelines range as 18–24 months in prison
but sentenced Gates to 48 months, an upward variance Gates
2                                                 No. 21-3314

challenges on appeal. Because Gates’s sentence was procedur-
ally sound and substantively reasonable, we aﬃrm.
                       I. Background
    In September 2020, soon after Gates split up with his girl-
friend, B.F., he began violently threatening her. On September
22, B.F. discovered a broken car window near the house
where she was staying. Three days later, someone tried to set
the house on ﬁre. On September 28, one of the house’s win-
dows was broken; Gates was arrested nearby for disorderly
conduct but released after a few hours.
    Shortly after midnight on September 29, Gates called B.F.
to say, “I posted bond, bitch. I’m on my way.” She looked out-
side and saw Gates across the street. He ﬁred ﬁve shots in her
direction, then ﬂed. Police arrived and stationed themselves
nearby, but they left to pursue a car they suspected contained
Gates. He was not in the car, and when the oﬃcers returned
to their posts, B.F. informed them that Gates had called again,
saying he was on her front porch. After Gates called a third
time to say he was coming to “bust you down,” a woman
drove Gates past the house. He leaned out the passenger-side
window and shot at B.F. again. Police stopped the car and ar-
rested Gates.
    Gates was charged with, and pleaded guilty to, being a
felon in possession of a ﬁrearm in violation of 18 U.S.C.
§ 922(g)(1). The presentence report (“PSR”) recounted Gates’s
extensive 25-year criminal history. Prior to the felon-in-pos-
session charge, Gates had two juvenile adjudications, six mis-
demeanor and two felony convictions, three sets of pending
charges, and seven other arrests. Additionally, in 2016, the
mother of two of Gates’s children received a one-year order
No. 21-3314                                                                 3

of protection against Gates based on domestic violence alle-
gations. September 2020 saw an uptick in Gates’s criminal ac-
tivity. In the weeks before he shot at B.F., he was arrested for
domestic violence and was charged with drunk driving.
    Despite Gates’s long criminal record, the Guidelines as-
signed him just one criminal history point, placing him in the
lowest criminal history category. His oﬀense level was 15,
which incorporated a four-level increase for using a ﬁrearm
in connection with a felony oﬀense. The advisory Guidelines
range was 18–24 months in prison. The government sought an
upward variance to 60 months. Gates requested a within-
Guidelines sentence, arguing that the Guidelines adequately
took his criminal history and the circumstances of the oﬀense
into account. Gates also emphasized the importance of his
children and his desire to return home to care for them.
    After adopting the PSR’s ﬁndings, 1 the district court de-
termined that an upward variance was appropriate. The court
found Gates’s mitigating arguments unconvincing, particu-
larly his claims about the importance of his children. The
court said the most important thing a father can do for his
children is to love their mother, but Gates was “not very good
to their mother, at least the mother of two of them whom you
were threatening.” 2 The court cited several 18 U.S.C. § 3553(a)



    1 Gates did not object to the Guidelines-range calculation but raised
one objection to the PSR’s factual ﬁndings: Gates said he “shot more to-
ward the air,” not “directly at” B.F. The district court revised its ﬁnding to
that Gates “ﬁred in her direction.” Gates made no further objection.
    2 The record is unclear on this point, but the court may have mistak-
enly believed B.F. was the mother of two of Gates’s children. Gates does
not argue that the possible misidentiﬁcation constitutes reversible error,
4                                                          No. 21-3314

sentencing factors to justify the upward variance. The court
noted Gates’s history and characteristics under § 3553(a)(1),
observing that it was a “miracle” Gates wound up in the low-
est criminal history category given his extensive criminal his-
tory; the court also mentioned the order of protection. The
court explained that the nature and circumstances of the of-
fense, § 3553(a)(1), further supported an upward variance be-
cause Gates’s behavior represented a “pattern of escalating vi-
olence” and Gates acted “to terrorize” B.F. Last, the court ref-
erenced § 3553(a)(2)(A) and (C), explaining that an above-
Guidelines sentence was necessary “to protect the public” and
“to provide a reminder that this kind of behavior and this
course on which you’ve been journeying is unacceptable.”
The court then sentenced Gates to 48 months in prison. Gates
appealed.
                            II. Discussion
    We review a criminal sentence in two steps. We begin by
reviewing the district court’s sentencing procedures de novo.
United States v. Swank, 37 F.4th 1331, 1334 (7th Cir. 2022). The
district court must “(1) correctly calculate the applicable
guidelines range; (2) give meaningful consideration to the
§ 3553(a) factors and any nonroutine sentencing arguments
raised by the defense; and (3) state the factors on which the
sentence is based.” Id. (quoting United States v. Greene, 970
F.3d 831, 834 (7th Cir. 2020)). If the sentence is procedurally
sound, we review its substantive reasonableness for abuse of
discretion. United States v. Walsh, 47 F.4th 491, 496 (7th Cir.
2022). We do not presume an above-Guidelines sentence is


and our decision would not change if he did because the court did not rely
on the victim’s identity when deciding Gates’s sentence.
No. 21-3314                                                    5

unreasonable, id., and we give deference to carefully ex-
plained variances, United States v. Dickerson, 42 F.4th 799, 806
(7th Cir. 2022).
    Gates’s procedural arguments lack merit. First, he argues
that the district court’s discussion of the 2016 order of protec-
tion shows that he was “sentenced, at least in signiﬁcant part,
on mere allegations and not facts found by any tribunal.” This
argument fails because Gates did not contest any of the facts
related to the order, nor did he challenge the underlying alle-
gations. The district court was thus entitled to rely on the
PSR’s ﬁndings about the order. Second, Gates argues that the
district court was required to consider whether to impose an
upward departure within the Guidelines framework before
applying the § 3553(a) factors or, in the alternative, that we
should adopt this requirement. But our precedent is clear: a
court “may ground its justiﬁcation by reference to the section
3553(a) factors alone and need not ‘frame its explanation in
terms of a departure from the guidelines range.’” United States
v. Gonzalez, 3 F.4th 963, 966 (7th Cir. 2021) (quoting United
States v. Vasquez-Abarca, 946 F.3d 990, 994 (7th Cir. 2020)).
    Gates fares no better challenging the substance of his sen-
tence. In several diﬀerent ways, Gates argues that the district
court abused its discretion by imposing an upward variance
based on conduct the Guidelines already took into account.
This argument misses the point of the § 3553(a) factors, which
permit a district court to “deviate from the guidelines, so long
as it oﬀers an adequate statement of its reasons.” Gonzalez, 3
F.4th at 965 (citations omitted). That is precisely what the
court did here, thoroughly explaining why the § 3553(a) fac-
tors supported an upward variance. It noted that the lowest
criminal history category did not capture Gates’s history and
6                                                  No. 21-3314

characteristics under § 3553(a)(1), pointing to “the frequency
with which you have violated the law … in a serious fashion
sometimes, and sometimes just an irritatingly frequent basis.
You just never seem to get the message.” Also under
§ 3553(a)(1), the court found that the nature and circum-
stances of the oﬀense justiﬁed the upward variance. The court
observed that “the last time you were incarcerated and you
got out, you posted bond, you called and said ‘I’m coming.’
And you went with a ﬁrearm and you did the terrorizing
acts.” The court characterized Gates’s conduct as “culminat-
ing, recurring, escalating violence …. That’s what worries me
because those things are not folded into the guidelines.” It
added that there was a heightened need “to protect the pub-
lic” and “to provide a reminder that this kind of behavior …
is unacceptable,” referring to § 3553(a)(2)(A) and (C). This ex-
planation was more than adequate; thus, the court did not
abuse its discretion by sentencing Gates to 48 months in
prison.
                       III. Conclusion
   The district court committed no procedural error and im-
posed a substantively reasonable sentence. Its judgment is
therefore
                                                     AFFIRMED.